MEMO ENDORSED
                                                                          USDC SDNY
                                                                          DOCUMENT
                                           LAW OFFICE OF                  ELECTRONICALLY FILED
                                                                          DOC #:
                                       JESSE M. SIEGEL                    DATE FILED: 11/8/2019
                                     The Woolworth Building
 (Tel) 212-207-9009                  233 Broadway, Suite 707
 (Fax) 212-732-1339                 New York, New York 10279                  JesseMSiegel@aol.com




                                                      November 8, 2019



 Hon. Valerie E. Caproni, District Judge
 United States District Court for the
 Southern District of New York
 Thurgood Marshall U.S. Courthouse
 40 Foley Square
 New York, NY 10007

                          Re: United States v. Marrero, 18 Cr. 840 (VEC).

 Dear Judge Caproni:

         As counsel to Jonathan Marrero, I request that sentencing, scheduled for November 25th
 at 2:00 p.m., be adjourned about three weeks, to a date and time convenient for the Court during
 the week of December 16th (but not December 17th at 11:00, although any other time that day
 would be good for me). I have spoken with A.U.S.A. Christopher Clore, who consents to this
 request on behalf of the government.

        I make this request because I am behind in preparing Mr. Marrero’s sentencing
 memorandum, which is due on Monday. Following surgery in September, I have a backlog of
 work, and I am still not working fulltime. In addition, I sent the initial draft of Mr. Marrero’s
 Presentence Report to him at MCC Manhattan two weeks ago, but he still has not received it. I
 am planning to bring him another copy next week and review it with him at that time.

         Thank you for your attention to this application.

                                                      Very truly yours,

 Application GRANTED. The sentencing                  /s
 hearing for Mr. Marrero is ADJOURNED                 Jesse M. Siegel
 to December 17, 2019, at 2:00 p.m. The
 parties' submissions are due no later than       SO ORDERED.
 December 3, 2019.

                                                                              11/8/2019
                                                  HON. VALERIE CAPRONI
                                                  UNITED STATES DISTRICT JUDGE
